Exhibit 10.1
 
Amendment No. 1 To
January 1, 2005 Executive Agreement


This first amendment (the “Amendment”) to the January 1, 2005 Executive
Agreement (the “Agreement”) is executed effective as of February 23, 2006 by and
between NYFIX, INC. a Delaware corporation with its principal office at 333
Ludlow Street, Stamford, CT 06902, and Jay Shaffer, residing at [Home Address
omitted] (hereinafter “Executive”).



 
1.
Section 3 is deleted in its entirety and replaced with the following:



“3.     Term of Employment. 


The period of Executive’s employment under this Agreement shall be deemed to
have commenced as of January 1, 2005 and shall continue through, and including
the earliest to occur of:
 
a.    June 30, 2006;
 
b.    the date on which Executive dies; and
 
c.    the date on which either the Company or Executive terminates Executive’s
employment for any reason (the “Termination Date”).”
 

 
2.
Section 19 is deleted in its entirety and replaced with the following:



“19.   Termination.


a.    This Agreement may be terminated by the Company for any reason upon ten
(10) days’ prior written notice.
 
b.    The Company shall have Cause for termination where one or more of the
following exists:
 
i.    a material breach by the Executive of any of the terms of this Agreement;
 
ii.   Executive is engaging or has engaged in conduct materially injurious to
the Company, its subsidiaries, its affiliates, customers or suppliers; and
 
iii.   Executive is engaging or has engaged in any act which would constitute a
felony under federal or state law.
 
c.    The Executive shall have Good Reason for terminating his employment with
the Company under this Agreement if one or more of the following occurs:
 
 
First Amendment to January 1, 2005
Executive Agreement

1

--------------------------------------------------------------------------------



i.     layoff or involuntary termination of the Executive’s employment, except
in connection with the termination of the Executive’s employment as a result of
termination for Cause, or of the Executive’s mental or physical disability
(“Disability”) or death;
 
ii.    material breach of Company’s obligations hereunder, provided that
Executive shall have given reasonably specific written notice thereof to
Company, and Company shall have failed to remedy the circumstances within ten
(10) business days thereafter; or
 
iii.   any decrease in Executive’s salary as it may have increased during the
term of this Agreement, except for decreases that are in conjunction with
decreases in executive salaries by the Company generally.
 

 
d.
Notwithstanding the foregoing, no action by the Company shall give rise to a
Good Reason if it results from the Executive’s termination for Cause or from
Executive’s Death, and no action by the Company specified in paragraphs (c)((i)
through(iii) of this section shall give rise to a Good Reason if it results from
the Executive’s Disability.

 

 
e.
Severance. Where the Company terminates Executive’s employment for Cause,
Executive shall not receive any payment, other than earned and unpaid base
salary, vacation and bonuses to the date of termination and shall not receive
any medical or dental benefits payable by the Company. Where prior to June 30,
2006 the Company terminates Executive’s employment other than for Cause or
Executive terminates his employment with Good Reason, Executive shall receive,
in addition to his earned and unpaid base salary, vacation and bonuses to the
date of termination: (i) Base Salary by salary continuation from the date of
termination to June 30, 2006; and (ii) three months of Base Salary by salary
continuation from July 1, 2006 through September 30, 2006. Where termination of
Executive’s employment is caused by his Death or Disability, Executive shall not
receive any payment, other than earned and unpaid base salary, vacation and
bonuses to the date of termination and shall not receive any medical or dental
benefits payable by the Company. Where the Executive’s employment terminates as
a result of the expiration of this Agreement by its terms on June 30, 2006,
Executive shall receive, in addition to his earned and unpaid base salary,
vacation and bonuses to the date of termination, three months of Base Salary by
salary continuation through September 30, 2006. Where (i) prior to June 30,
2006, the Company terminates Executive’s employment other than for Cause or
Executive terminates his employment for Good Reason, or (ii) Executive’s
employment terminates as a result of the Agreement expiring by its terms on June
30, 2006; Executive shall also receive continuation of medical and dental
benefits for up to three months after June 30, 2006 ( plus the period from
termination through June 30, 2006 where prior to June 30, 2006 the Company
terminates Executive’s employment other than for Cause or Executive terminates
his employment with Good Reason), payable by the Company, provided that the
Executive is not eligible for insurance in

 
First Amendment to January 1, 2005
Executive Agreement

2

--------------------------------------------------------------------------------



connection with his next employer.
 

 
f.
Executive must provide a Notice of Termination to the Company that he is
intending to terminate his employment prior to June 30, 2006, for Good Reason,
within thirty (30) days after Executive has actual knowledge of the occurrence
of the latest event he believes constitutes Good Reason, which termination
notice shall specify a Termination Date within thirty (30) days after the date
of such notice. Executive’s right to terminate Executive’s employment hereunder
for Good Reason shall not be affected by Executive’s subsequent Disability
provided that the notice of intention to terminate is given prior to the onset
of such Disability. Subject to compliance by Executive with the notice
provisions of this Section 10, Executive’s continued employment prior to
terminating employment for Good Reason shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason. In the event Executive delivers to the Company a Notice of Termination
for Good Reason, upon request of the Board, Executive agrees to appear before a
meeting of the Board called and held for such purpose (after reasonable notice)
and specify to the Board the particulars as to why Executive believes adequate
grounds for termination for Good Reason exist. No action by the Board, other
than the remedy of the circumstances within the time periods specified in this
Section 10, shall be binding on Executive.

 

 
g.
Termination by Executive without Good Reason prior to June 30, 2006. In the
event Executive’s employment is voluntarily terminated by Executive without Good
Reason (and Executive may terminate this Agreement without Good Reason upon
thirty (30) days prior notice), Company shall not be obligated to make any
payments, other than earned and unpaid Base Salary, vacation and bonuses to the
date of termination, to or on behalf of Executive hereunder.

 

 
h.
Simultaneously with receipt of severance payment described in 19(e), Executive
will execute a release in a form satisfactory to the Company and the Executive.”

 

 
3.
All other provisions of the Agreement remain in full force and effect.



NYFIX, INC.
 
EXECUTIVE
By:
/s/ Brian Bellardo
 
/s/ Jay Shaffer
 
Authorized Signature
 
 
Jay Shaffer
 
Brian Bellardo
 
[Print Name]
Its:
Secretary
   

 
First Amendment to January 1, 2005
Executive Agreement
3

--------------------------------------------------------------------------------

